Kerwin, J.
It seems unnecessary to repeat the rule so often stated by this court that if there is any basis in the evidence for the findings of the Industrial Commission they will not be disturbed by the court. Hoenig v. Industrial Comm. 159 Wis. 646, 150 N. W. 996; Milwaukee C. & G. Co. v. Industrial Comm. 160 Wis. 247, 151 N. W. 245; Milwaukee W. F. Co. v. Industrial Comm. 159 Wis. 635, 150 N. W. 998; Eagle C. Co. v. Nowak, ante, p. 446, 154 N. W. 636; Heileman B. Co. v. Shaw, ante, p. 443, 154 N. W. 631.
The Industrial Commission acting as an administrative board is not held to the same strict rule with respect to rulings on the admission of evidence as courts of law. Chicago & N. W. R. Co. v. Railroad Comm. 156 Wis. 47, 145 N. W. 216, 974; Borgnis v. Falk Co. 147 Wis. 327, 133 N. W. 209.
The admission of incompetent evidence will not operate to reverse the award if there be any basis in the competent evidence to support it. Andrzejewski v. Northwestern F. Co. *529158 Wis. 170, 148 N. W. 37; Chicago & N. W. R. Co. v. Railroad Comm., supra; Borgnis v. Falk Co., supra; Milwaukee C. & G. Co. v. Industrial Comm., supra; Milwaukee W. F. Co. v. Industrial Comm., supra. It is insisted that the evidence of Schrantz to the effect that at about 9 o’clock deceased entered the room where he was working, sucking his thumb, and stated that he had pricked it, was not competent evidence as part of the res gestee.
Deceased was at the bank on duty on the night in question. Ete appeared before Schrantz sucking his thumb and made the statement that he had pricked it. It also appears from the evidence that it was his custom to suck the part injured immediately upon receiving an injury, and that he was in perfect condition when he entered the hank that evening.
We think the evidence of Schrantz was competent as part of the res gestoe. Andrzejewski v. Northwestern F. Co. 158 Wis. 170, 148 N. W. 37; Dixon v. Russell, 156 Wis. 161, 145 N. W. 761; Andrews v. U. S. C. Co. 154 Wis. 82, 142 N. W. 487; Zoesch v. Flambeau P. Co. 134 Wis. 270, 114 N. W. 485.
Whether later statements made were competent we need not and do not decide.
The Commission refused to consider the report of the accident made by the employer, the material part of which is set out in the statement of facts. We think, independently of this report, there was ample competent evidence to support the award. We also think the report was competent prima facie evidence of the facts stated, subject of course to be explained or contradicted. True, in the instant case the report was made by the agent of the employer, but it appears that the agent was authorized to make it on behalf of the principal, and the principal was therefore bound by the acts of the agent. The supreme court of Michigan has held that such reports are admissible. Reck v. Whittlesberger, 181 Mich. 463, 148 N. W. 247, 249. See, also, on this point, *530Seaboard A. L. R. Co. v. Florida, 203 U. S. 261, 27 Sup. Ct. 109; Chicago & N. W. R. Co. v. Railroad Comm. 156 Wis. 47, 145 N. W. 216, 974.
All tbe competent evidence in tbe instant case tends-strongly to sbow that tbe deceased received tbe injury wbicb caused bis death on tbe nigbt in question while in tbe employ of tbe bank and performing services growing out of and incidental to bis employment.
We bold that there is ample evidence to support tbe award of tbe Industrial Commission,'therefore tbe judgment below must be affirmed.
This case was ably presented on both sides in this court.. Counsel for tbe Industrial Gommission furnished us with a. brief of twenty pages covering tbe material questions in the-case. Counsel for respondent J ennah Patch also presented a very able and exhaustive brief of seventy-two pages. This brief seems unnecessarily long, therefore tbe court is of opinion that costs should be taxed for only twenty pages of brief of' respondent J ennah Patch.
By the Gourt. — Tbe judgment is affirmed.